DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 1-2 and 4-10 are necessitated by Applicant’s amendment filed on Apr. 27, 2021. In particular, independent claim 1 has been amended to contain limitations regarding ASTM standards and regarding ranges of certain physical properties. Therefore, claim 1 and claims 2 and 4-10 which ultimately depend on amended claim 1 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

Claims 1-2 and 4-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1: The claim recites a range of melt flow rate values “as measured by ASTM D1238”. The claims and specification do not set forth with reasonable clarity the conditions, such as temperature and load mass, under which the melt flow rate is determined. Because one of ordinary skill in the art would not be reasonably apprised of which conditions to use in order to determine whether or not a polymer has a melt flow rate within the scope of the claimed range, one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.

The claim further recites a range of flexural modulus values “as measured by ASTM D790”. The claims and specification do not set forth with reasonable clarity the conditions, such as specimen dimensions and temperature, under which the flexural modulus is determined. Because one of ordinary skill in the art would not be reasonably apprised of which conditions to use in order to determine whether or not a polymer has a flexural modulus within the scope of the claimed range, one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.

The claim further recites a range of tensile yield stress values “as measured by ASTM D638”. The claims and specification do not set forth with reasonable clarity the 

Claims 2 and 4-10 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiencies of claim 1, they are rejected on the same grounds.

Applicant is reminded that amendments to the claims must find written descriptive support in the original specification for compliance with 35 U.S.C. § 112(a).

Claim Rejections – 35 U.S.C § 112

Claims 1-2 and 4-10 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for polypropylene homopolymers having a flexural modulus of up to 309 kpsi, does not reasonably provide enablement for polypropylene homopolymers having values of the flexural modulus above 309 kpsi; and because the specification, while being enabling for polypropylene homopolymers having a tensile yield stress of about 5000 psi, does not reasonably provide enablement for polypropylene homopolymers having values of the tensile yield stress of greater than about 5000 psi.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 1, the claim refers (factor (a)) to a range of values for the flexural modulus, namely the range of greater than about 290 kpsi and less than about 310 kpsi. The claim also refers to a range of values for the tensile yield stress, namely the range of greater than about 5000 psi and less than about 6000 psi. Each of 
The invention (factor (b)) is drawn to the preparation of polymers using particular phthalate-free catalysts; and the effects of catalysts on the cited physical properties is in large part presently unpredictable.
The prior art (factors (c)-(e)) contains many references drawn to polypropylene homopolymers, to Ziegler-Natta catalysts (including those not including phthalates), and with various values of physical properties including flexural modulus and tensile yield stress. However, to the examiner’s knowledge, the prior art does not contain any disclosure of the manner of achieving the claimed values of a phthalate-free polypropylene including a flexural modulus above 309 kpsi and a tensile yield stress of greater than about 5000 psi.
The present application (factors (f)-(g)) contains an example of a polymer having a flexural modulus of 309 kpsi. The application does not contain any further disclosures or guidance as to the manner of achieving higher values of the flexural modulus, including all values of the flexural modulus above 309 kpsi.
The application contains examples for which the tensile strength at break is reported; however, the application does not contain any examples for which the tensile yield stress
It is therefore concluded that an undue quantity of experimentation would be required to make the claimed polymers having values of the flexural modulus above 309 kpsi or values of the tensile yield stress of greater than about 5000 psi. 
Claims 2 and 4-10 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiency of claim 1, they fail to comply with the enablement requirement for the same reasons.

Claim Rejections – 35 U.S.C § 112

Claims 1-2 and 4-10 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 was amended on Apr. 27, 2021 to recite a flexural modulus of “less than about 310 kpsi”. In the Remarks submitted on Apr. 27, 2021, Applicant points to Table 1 of the specification for written descriptive support for the amended claim. The cited table includes an example (in the fourth column of numerical values) having a flexural modulus of 309 kpsi. The examiner does not find in the original specification and written description of the presently claimed value of 310 kpsi. The examiner also does not find in the original specification a written description of flexural modulus values as modified by the presently recited term “about” which affords some latitude to the scope of 

Independent claim 1 was amended on Apr. 27, 2021 to recite a tensile yield stress of “less than about 6000 psi”. In the Remarks submitted on Apr. 27, 2021, Applicant points to Table 1 of the specification for written descriptive support for the amended claim. The cited table includes examples for which the tensile strength at break is reported; however, the application does not contain any examples for which the tensile yield stress is reported. The examiner also does not find in the original specification and written description of the presently claimed value of 6000 psi. The examiner also does not find in the original specification a written description of tensile yield stress values as modified by the presently recited term “about” which affords some latitude to the scope of the recited range. The presently claimed range of tensile yield stress values is thus broader in scope than the more limited disclosure in the original specification.

Claims 2 and 4-10 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiency of claim 1, they fail to comply with the written description requirement for the same reasons.


Response to Arguments

Applicant's arguments filed Apr. 27, 2021 (herein “Remarks”) have been fully considered but they are not persuasive.

Regarding the rejection under 35 U.S.C. § 112(b): Applicant argues that the claims have been amended to recite certain ASTM standards. This argument is unpersuasive because the recitation of ASTM standards without their conditions is not sufficient to clearly identify the scope of the physical properties. The recited ASTM standards encompass varying conditions which must be reported to clearly identify the scope of the test; for example, the flexural modulus test (ASTM D790) depends on the specimen dimensions and temperature, and has two procedures (A and B) and two types of test (I and II). Similarly, the tensile yield stress (ASTM D638) depends on the specimen dimensions and temperature; and the melt flow rate (ASTM D1238) depends upon the temperature and load mass. Copies of the pertinent ASTM standards are attached for Applicant’s convenience.

Regarding the rejection under 35 U.S.C. § 112(a): Applicant argues that the ranges of properties have been limited by values of examples in Table 1, and Applicant argues that the phrase “tensile yield stress” is synonymous with the phrase “tensile strength at break”. This argument is unpersuasive because the phrases have different meanings. The former refers to stress at the point of permanent deformation, and the latter refers to 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764